DETAILED ACTION
This office action is in response to the applicant’s response dated May 23, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are as originally filed.
	Claims 1-16 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Mattoni on September 6, 2022.

The application has been amended as follows: 

IN THE CLAIMS
1. 	A system for providing an alarm indicating a non-fastening state of a seatbelt of a vehicle, comprising:
	a seatbelt part provided within a seat of the vehicle;
	a first controller connected in communication to the seatbelt part and configured to determine whether a buckle of the seatbelt part is fastened;
	a first sensor module connected to the first controller and including a first transmitter configured to transmit a buckle fastening signal in response to detecting that the buckle is fastened;
	a second sensor module including a first receiver configured to receive the buckle fastening signal from the first sensor module; 
	a second controller connected in communication to the second sensor module, and configured to receive the buckle fastening signal and to output an alarm indicating whether the seatbelt is fastened;
	a seat rail, on which the seat is mounted; and
	a tunnel part disposed adjacent to the seat rail, including the first sensor module and the second sensor module in the interior thereof, and having a tunnel shape.

2. 	(Canceled) 

3. 	The system of claim 1, wherein a slit hole is formed on an upper surface of one side of the tunnel part in a lengthwise direction of the tunnel part.

7.	The system of claim 5, wherein the first transmitter and the second receiver are disposed on the upper and lower sides of the tunnel part.

9. 	A system for providing an alarm indicating a non-fastening state of a seatbelt of a vehicle, comprising:
	a seatbelt part provided within a seat of the vehicle;
	a first controller connected in communication to the seatbelt part and configured to determine whether a buckle of the seatbelt part is fastened;
	a first sensor module connected to the first controller and including a first transmitter configured to transmit a buckle fastening signal in response to detecting that the buckle is fastened;
	a second sensor module including a first receiver configured to receive the buckle fastening signal from the first sensor module; 
	a second controller connected in communication to the second sensor module, and configured to receive the buckle fastening signal and to output an alarm indicating whether the seatbelt is fastened;
	a third controller connected in communication to the seatbelt part and configured to determine whether the buckle of the seatbelt part is fastened;
	a third sensor module connected to the third controller and including a third transmitter configured to transmit the buckle fastening signal in response to detecting that the buckle is fastened; and
	a fourth sensor module including a third receiver configured to receive the buckle fastening signal from the third sensor module.

10.	The system of claim 9, wherein the first sensor module and the fourth sensor module are disposed in the interior of the a tunnel part in parallel to each other, the second sensor module and the third sensor module are disposed in the interior of the tunnel part in parallel to each other, the first sensor module and the second sensor module are spaced apart from each other by a predetermined distance to face each other, and the third sensor module and the fourth sensor module are spaced apart from each other by a predetermined distance to face each other.

11.	The system of claim 9, wherein the first sensor module and the fourth sensor module are disposed on the upper and lower sides of a tunnel part, the second sensor module and the third sensor module are disposed on the upper and lower sides, the first sensor module and the second sensor module are spaced apart from each other by a predetermined distance to face each other, and the third sensor module and the fourth sensor module are spaced apart from each other by a predetermined distance to face each other.

14. 	The system of claim 1, wherein the tunnel part is disposed on a side surface of the seat rail, and adjacent to the seat rail.

15. 	The system of claim 1, wherein the tunnel part is formed in a shape of a straight line, a curve, a circle, or an ellipse.

16. 	The system of claim 1, wherein the cross-section of the tunnel part has a polygonal or circular shape.

END AMENDMENT

Allowable Subject Matter
Claims 1 and 3-16 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach, suggest, or render obvious the limitations of independent claims 1 and 9, as amended. Specifically, the prior art of record does not teach , suggest, or render obvious, in combination with the other claimed limitations, a seat rail, on which the seat is mounted, and a tunnel part disposed adjacent to the seat rail, including the first sensor module and the second sensor module in the interior thereof, and having a tunnel shape with respect to claim 1 and a third controller connected in communication to the seatbelt part and configured to determine whether the buckle of the seatbelt part is fastened; a third sensor module connected to the third controller and including a third transmitter configured to transmit the buckle fastening signal in response to detecting that the buckle is fastened; and a fourth sensor module including a third receiver configured to receive the buckle fastening signal from the third sensor module with respect to claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688